        Case 4:19-cv-01751-DMR Document 51 Filed 09/19/19 Page 1 of 4



1    KRONENBERGER ROSENFELD, LLP
     Karl S. Kronenberger (Bar No. 226112)
2    Jeffrey M. Rosenfeld (Bar No. 222187)
     Tomasz R. Barczyk (Bar No. 312620)
3
     150 Post Street, Suite 520
4    San Francisco, CA 94108
     Telephone: (415) 955-1155
5    Facsimile: (415) 955-1158
     karl@KRInternetLaw.com
6    jeff@KRInternetLaw.com
     tomasz@KRInternetLaw.com
7

8    Attorneys for Plaintiff Peter Todd

9

10

11

12
                                 UNITED STATES DISTRICT COURT
13                              NORTHERN DISTRICT OF CALIFORNIA
14                                     OAKLAND DIVISION

15
     PETER TODD, an individual,                  Case No. 4:19-cv-01751-DMR
16
                   Plaintiff,
17                                               PLAINTIFF PETER TODD’S REPLY TO
            v.                                   DEFENDANT’S SUPPLEMENTAL
18                                               BRIEF IN SUPPORT OF DEFENDANT’S
19   ISIS AGORA LOVECRUFT, an individual,        SPECIAL MOTION TO STRIKE
                                                 PLAINTIFF’S COMPLAINT (ANTI-
20                 Defendant.                    SLAPP MOTION)

21
                                                 Complaint Filed: April 3, 2019
22

23

24

25

26

27

28
     Case No. 4:19-cv-01751-DMR                   PLAINTIFF’S REPLY RE. SUPP. BRIEF RE.
                                                  DEFENDANT’S ANTI-SLAPP MTN.
          Case 4:19-cv-01751-DMR Document 51 Filed 09/19/19 Page 2 of 4



1            Plaintiff Peter Todd, by and through counsel, hereby submits his Reply to
2    Defendant’s Supplemental Brief in Support of Special Motion to Strike Plaintiff’s
3    Complaint (Anti-SLAPP Motion).
4    A.      While the standards for summary judgment and anti-SLAPP are similar, anti-
5            SLAPP imposes a less onerous burden on a plaintiff than Rule 56.
6            In their brief, Defendant argues that the second prong of anti-SLAPP “is
7    functionally the same as the standard under Rule 56(a), such that the outcome should be
8    the same regardless which standard the Court applies.” (Def.’s Supp. Br. at 8:4–5.)
9    Defendant provides no support for their argument. Moreover, Defendant’s argument is
10   contradicted by the case law, which has set forth two different standards.
11           Under the second prong of anti-SLAPP, the plaintiff must show a “reasonable
12   probability” of prevailing on its claims for those claims to survive dismissal. See Mindys
13   Cosmetics, Inc. v. Dakar, 611 F.3d 590, 598 (9th Cir. 2010); Chaquico v. Freiberg, No.
14   17-CV-02423-MEJ, 2018 WL 3368733, at *3 (N.D. Cal. July 10, 2018) (applying Mindys
15   Cosmetics, Inc.’s anti-SLAPP analysis after Planned Parenthood). “Reasonable
16   probability” in the anti-SLAPP statute has a specialized meaning, requiring only minimal
17   merit, even after the court accepts as true all evidence and inferences favorable to the
18   plaintiff. See Tensor Law P.C. v. Rubin, No. 2:18-CV-01490-SVW-SK, 2019 WL 3249595,
19   at *4 (C.D. Cal. Apr. 10, 2019),
20           By comparison, where the party opposing summary judgment bears the burden of
21   proof at trial, that party must, through their own affidavits and other evidence, identify
22   specific facts showing that there is a genuine issue for trial. See Celotex Corp. v. Catrett,
23   477 U.S. 317, 324 (1986). A genuine issue for trial exists when the opposing party submits
24   evidence from which a rational juror could draw reasonable inferences about material
25   facts that are necessary elements of the opposing party’s claim. See Triton Energy Corp.
26   v. Square D Co., 68 F.3d 1216, 1221 (9th Cir. 1995).
27           Thus, the showing required by a plaintiff to defeat an anti-SLAPP motion based on
28   a factual challenge is similar to, though different from, the plaintiff’s burden in opposing
     Case No. 4:19-cv-01751-DMR                         PLAINTIFF’S REPLY RE. SUPP. BRIEF RE.
                                                  1     DEFENDANT’S ANTI-SLAPP MTN.
          Case 4:19-cv-01751-DMR Document 51 Filed 09/19/19 Page 3 of 4



1    summary judgment under Rule 56. See Vangheluwe v. Got News, LLC, 365 F. Supp. 3d
2    836, 844 (E.D. Mich. 2019) (“Yet the anti-SLAPP statute introduces a third standard:
3    ‘reasonable probability.’”). More specifically, because the purpose of anti-SLAPP is to
4    allow early dismissal of meritless claims aimed at chilling expression, and because anti-
5    SLAPP provides a more severe remedy than summary judgment under Rule 56 (allowing
6    a prevailing defendant to recover their costs and fees), anti-SLAPP only requires a plaintiff
7    to establish minimal merit as opposed to a genuine issue for trial. See Metabolife Int'l, Inc.
8    v. Wornick, 264 F.3d 832, 839 (9th Cir. 2001) (identifying legislative purpose of anti-
9    SLAPP).
10           Despite the foregoing, Plaintiff has submitted sufficient evidence to overcome
11   Defendant’s motion under either standard.
12   B.      Defendant incorrectly argues that the Court can decide the issue of malice
13           without referring the issue to the jury.
14           In their brief, Defendant argues that whether a plaintiff has made a sufficient prima
15   facie showing of malice in a defamation claim is ultimately a question of law. Defendant
16   is correct that “[t]he question of whether evidence in the record is sufficient to support a
17   finding of actual malice is one of law.” Kaelin v. Globe Commc'ns Corp., 162 F.3d 1036,
18   1039 (9th Cir. 1998). However, at summary judgment, the Court must only ask whether
19   a reasonable juror could find that the defendant acted with actual malice. See id. If so,
20   the jury must determine whether the defendant acted with actual malice—not the court.
21   See Judicial Council of California Civil Jury Instruction 1700; see also Crane v. Arizona
22   Republic, 972 F.2d 1511, 1517 (9th Cir. 1992) (“Whether the evidence in the record is
23   sufficient to permit the question of actual malice to go to a jury is a question of law that
24   we review de novo.”). Defendant’s brief creates the incorrect impression that the Court
25   can decide the issue of malice even when a reasonable juror could find either way.
26           Moreover, regarding the issue of whether the plaintiff is a limited-purpose public
27   figure, the Court can only decide that issue on summary judgment if no issue of material
28   fact exists. Otherwise, the Court should decide the issue after a trial or evidentiary
     Case No. 4:19-cv-01751-DMR                         PLAINTIFF’S REPLY RE. SUPP. BRIEF RE.
                                                   2    DEFENDANT’S ANTI-SLAPP MTN.
        Case 4:19-cv-01751-DMR Document 51 Filed 09/19/19 Page 4 of 4



1    hearing. See Abghari v. Gonzales, 596 F. Supp. 2d 1336, 1343 (C.D. Cal. 2009) (district
2    court may resolve a pure question of law on summary judgment without bench trial or
3    evidentiary hearing).
4                                         CONCLUSION
5           For the reasons set forth in Plaintiff’s opposition to Defendant’s anti-SLAPP motion
6    and in Plaintiff’s supplemental briefing, the Court should deny Defendant’s anti-SLAPP
7    motion.
8

9    Respectfully Submitted,
10   DATED: September 19, 2019                   KRONENBERGER ROSENFELD, LLP
11

12                                               By:        s/Jeffrey M. Rosenfeld
13                                                           Jeffrey M. Rosenfeld

14                                               Attorneys for Plaintiff Peter Todd

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case No. 4:19-cv-01751-DMR                        PLAINTIFF’S REPLY RE. SUPP. BRIEF RE.
                                                 3     DEFENDANT’S ANTI-SLAPP MTN.
